Citation Nr: 0012939	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
hands and ankles.


INTRODUCTION

The veteran served on active duty from May 1959 to June 1983.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

The RO denied entitlement to service connection for 
osteoarthritis of the knees, hips, ankles, and hands.  The RO 
also granted entitlement to service connection for 
degenerative changes of the lumbar spine with assignment of a 
10 percent evaluation.

In May 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.



In July 1999 the RO granted entitlement to service connection 
for degenerative osteoarthritis of the right hip with 
assignment of a 30 percent evaluation, degenerative arthritis 
of the left hip with assignment of a 10 percent evaluation, 
degenerative arthritis with chondromalacia patella, right 
knee, with assignment of a 10 percent evaluation, and 
degenerative arthritis with chondromalacia patella, left 
knee, with assignment of a 10 percent evaluation all 
effective November 6, 1995.  The RO also affirmed the denial 
of entitlement to service connection for osteoarthritis of 
both hands and ankles.

In March 2000 the RO granted entitlement to a 100 percent 
evaluation for status post right hip arthroplasty, secondary 
to osteoarthritis, right hip, effective October 9, 1998, 
reduced to 30 percent effective December 1, 1999.  

The RO also granted an increased evaluation of 30 percent for 
degenerative arthritis of the left hip effective August 19, 
1999.  The 10 percent evaluation for degenerative changes of 
the low back was continued.

The case has been returned to the Board for further appellate 
review.

The veteran has not filed a notice of disagreement with 
either the July 1999 or March 2000 RO rating decisions, and 
they are otherwise not considered part of the current appeal.


FINDING OF FACT

The claim of entitlement to service connection for 
osteoarthritis of the hands and ankles is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
osteoarthritis of the hands and ankles is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records contain no evidence or findings 
of any abnormalities of the hands or ankles.

The veteran's record of service (DD-214) shows he served with 
the United States Marine Corps in Vietnam with a military 
occupational specialty as an Aviation Supply Clerk.  His 
decorations include a Purple Heart, Combat Action Ribbon, 
Silver Star Medal, Air Medal, Vietnam Service Medal, and 
Republic of Vietnam Campaign Medal.

VA conducted a special orthopedic examination of the veteran 
in March 1996.  He reported having served in the United 
States Marine Corps first as an infantryman, then as a 
parachutist, and finally in aviation supply.  He complained 
of multiple joint arthritis to include his hands and lower 
extremities.  The examiner provided a pertinent diagnosis of 
osteoarthritis of the hands, with the only limitation of 
motion being at the base of the thumb.  The extension of the 
thumb was limited to  32 degrees.  The examiner recorded "X-
ray confirms of diagnosis of osteoarthritis".

Bilateral hand and wrist x-ray studies dated in March 1996 
disclosed no acute fractures or dislocations.  There was 
evidence of old trauma to the right 2nd distal phalanx.  No 
other osseous or soft tissue abnormalities were seen.  The 
radiologic impression was old trauma to the right 2nd distal 
phalanx with old ununited fracture of the terminal tuft.  No 
acute abnormalities were seen.

On file are statements from three former service comrades who 
described their having been aware of the veteran's 
limitations and pain in service due to multiple joint pain.

An October 1997 private medical report of treatment shows the 
veteran was pertinently seen for left Achilles tendon pain 
and ankle swelling.  In December 1997 it was recorded that he 
still had left ankle pain.  While there was a full range of 
motion of the left ankle on examination, the examiner 
recorded a clinical assessment of degenerative joint disease 
of the left ankle.  However, the examiner later noted that a 
radiographic study of the left ankle was normal.

Additional medical records and correspondence from a private 
examiner referable to treatment of the veteran but not 
pertinent to the current appeal has been associated with the 
claims file.

In an August 1998 written statement on record, the veteran 
provides a detailed account of multiple injuries sustained 
during the course of his career in the United States Marine 
Corps to include helicopter crashes and other trauma.

VA conducted a special orthopedic examination of the veteran 
in September 1998.  The examiner noted in pertinent part that 
there was a suggestion of swelling in the left ankle that 
would suggest the possibility of early 
degenerative/osteoarthritic changes.  The examiner noted that 
the veteran appeared to have a significant degree of 
functional impairment on the basis of pain and possible 
structural changes secondary to arthritis.  He noted that 
this required confirmation by x-ray studies.  The examiner 
also recorded that it was as likely as not that 
osteoarthritis of the left ankle was directly related to the 
various injuries incurred while in service.

September 1998 x-rays of the ankles disclosed mild soft 
tissue swelling over both ankles, left greater than right.  
There were moderate posterior and inferior calcaneal spurs on 
the right and large inferior calcaneal spurs on the left.  

September 1998 x-rays of the hands and wrists were noted to 
reveal no significant degenerative changes or arthritis of 
the hands and wrists.  There was recorded old trauma of the 
left second distal phalanx with separation of the tip of the 
tuft.  There was questionable slight decrease in the width of 
the soft tissues distal to the fifth terminal tuft on the 
right compared to the left.  The hands and wrists were 
otherwise unremarkable.

A November 1998 VA special orthopedic examination of the 
veteran was limited to the spine.

On file is a June 1999 medical opinion from the VA examiner 
who conducted the September and November 1998 medical 
examinations of the veteran.  He recorded in pertinent part 
that at the time of his examination, the veteran had no 
complaints of any specific injuries to his ankles.  He 
weighed in excess of 300 pounds.  He was found to have soft 
tissue swelling of the left ankle and the possibility of some 
arthritic changes in the ankles was suspected.  However, x-
rays of the ankles only demonstrated "mild soft tissue 
swelling over both ankles, left greater than right".  Thus, 
there was no radiographic evidence of any osteoarthritic 
change.

Therefore, the VA examiner recorded he suspected that the 
soft tissue swelling, as noted by clinical examination, was 
probably more the relation of chronic strain and possible 
synovitis of the ankle aggravated by the veteran's obesity, 
but no evidence of any service-connected problem.  Thus, it 
was more likely than not that the left ankle complaints and 
findings were not related to service-connected causes.  

The examiner further noted that when the veteran was 
initially seen, there was a question of a possible problem 
related to his hands.  At the time of his initial 
examination, he had no complaints of any symptoms, problems, 
disability, etc., related to his hands.  Furthermore, he gave 
no history of any specific injuries to his hands.  The 
examiner noted he ordered x-rays of the hands since the 
question had come up.  The radiologist reported that there 
were "no significant degenerative changes of arthritis of 
the hands and wrists".  These were the words of the 
radiologist, not the VA examiner.  

It was the examiner's impression that the x-rays failed to 
reveal any evidence of degenerative arthritic change.  The 
examiner added it was of interest to note that the x-rays did 
show a subtle irregularity at the tuft, or distal tip of the 
distal phalanx of the right fifth finger.  This suggested 
that there may have been some minor trauma to the tip of the 
finger in the past, but again, the veteran was completely 
asymptomatic.  Thus, the examiner recorded that he found no 
evidence of any disability or condition that was in any way 
related to service-connected causes.

The VA examiner again provided a medical opinion in July 
1999.  He included a written review of the evidentiary 
record.  In pertinent part he noted that when the veteran was 
examined he was questioned about any complaints related to 
his hands.  On two occasions he gave the examiner no history 
of any injuries and had no complaints related to his hands.  
His service medical records made no mention of any injuries 
or complaints related to the hands.  X-rays of his hands 
failed to demonstrate any evidence of degenerative arthritis.  
Thus, there was no foundation for a clinical diagnosis of 
degenerative or osteo arthritis.  Accordingly, there was no 
disability related to the hands nor was there any form of 
functional impairment.

With regard to the ankles it was true that physical 
examination did reveal evidence of soft tissue swelling, but 
no indication of infra-articular changes.  A medical note 
dated August 3, 1994 suggested degenerative joint disease of 
the knees, hips and ankle. However, the veteran gave no 
evidence of abnormal articular findings as relates to the 
ankles.  The service medical records made no mention of 
trauma or symptomatology related to the ankles.  Thus, 
without definite clinical findings of intra-articular 
pathology or abnormal x-rays (other than soft tissue 
swelling) it was difficult to make the diagnosis of 
degenerative or osteo arthritis let alone attribute such a 
condition to service-connected causes.

Military medical facility records dated during 1998 contain 
no evidence or findings referable to osteoarthritis of the 
hands and ankles.



The August 1999 VA orthopedic examination report contains no 
evidence or findings referable to osteoarthritis of the hands 
and ankles.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
clam for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief in a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107*a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical).  See Epps v. Brown, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1999); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  


Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
osteoarthritis of the hands and ankles must be denied as not 
well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claim in-service 
injury or disease and a current disability.  See Caluza, 
supra.

There is no evidence of record establishing that the veteran 
is suffering from osteoarthritis of either hand or ankle.  
There are no post-service medical records documenting 
treatment of osteoarthritis of either hand or ankle.  While 
there is a 1997 private clinical assessment of arthritis of 
the left ankle, the same medical report shows that a 
radiographic study of the left ankle was normal.  

While there was an initial recording by VA that arthritis had 
been confirmed by x-ray with respect to the hands, such 
finding was rebutted by later dated studies.  Otherwise, post 
service VA and non-VA medical documentation of record do not 
show osteoarthritis of either hand or ankle.  Radiographic 
studies are negative for an osteoarthritis disease process in 
either hand or ankle.

A VA physician who examined the veteran on two occasions 
undertook a complete review of the evidentiary record on two 
occasions in 1999 to interpret the medical record and 
ascertain whether the veteran did in fact have osteoarthritis 
in the hands and ankles.  His two, lengthy written reports in 
this regard, clearly show that any previous suspicions of the 
presence of arthritis in either hand or ankle never were 
substantiated as the record is clearly to the contrary.





Because the veteran has failed to establish proof of current 
diagnosis or disability of osteoarthritis of the hands and 
ankles, the Board finds that his claim of entitlement to 
service connection must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

In addition there is no evidence that osteoarthritis of the 
hands and ankles was shown in service or during an applicable 
presumption period.  As noted earlier, service connection has 
been granted for multiple joint arthritis, but such disease 
process has not been shown in the hands and ankles which is 
the subject of the current appeal.  

Nor is there medical evidence of a relationship between any 
current reports of symptomatology or clinical findings 
referable to either the hands or ankles and the any alleged 
continuity of symptomatology, although it does not appear or 
is not entirely clear that the veteran has alleged continuity 
of symptomatology with regard to his hands and ankles.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board is well aware of the fact that the appellant is a 
combat veteran in view of his many decorations denoting 
combat which were reported earlier in this decision.  He has 
contended that he sustained injuries to his hands and ankles 
thereby resulting in the development of osteoarthritis 
therein.  In view of his combat experience, the Board may 
accept the veteran's account of having sustained injuries 
during combat as such is to be expected due to the nature and 
conditions of such service.



In this regard, section 1154(b) pertains to proof of 
incurrence or aggravation of a disease, not to whether the 
veteran has a present disability or whether that present 
disability is linked to service.  See Kessel v. West, 13 Vet. 
App. 9, 17-10 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service to succeed on the merits of a 
claim); see also Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of osteoarthritis of the 
hands and ankles.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the hands and ankles is not well grounded.  
38 U.S.C.A. § 5107(a).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has a medical diagnosis of osteoarthritis 
of the hands and ankles and/or such is related to injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity, with an 
indication that the evidence exists or could be obtained and 
that it would well ground the claim.  McKnight, Robinette, 
supra.  The veteran has identified no such evidence.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for osteoarthritis of the hands and ankles is not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for osteoarthritis of the 
hands and ankles, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

